      Case 1:19-mj-06101-MPK Document 8 Filed 03/26/19 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                                        FILED UNDER SEAL
                        Plaintiff,

                                                                 Case No.: 19-mj-610I-MPK

ALL FUNDS ON DEPOSIT UP TO $25,000
IN SCHOOLS FIRST FEDERAL CREDIT
UNION ACCOUNT NUMBER                         612
(ID 71), HELD IN THE NAME OF ALI
KHOSROSHAHIN,
                Defendant.


                                        MOTION TO SEAL


        The United States, by and through its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, hereby moves to seal, pursuant to Local Rule 7.2, this Motion to

Seal, the seizure warrant applications, the supportingAffidavit of Federal Bureau of Investigation,

Special Agent Laura Smith, the seizure warrants, any ruling on this Motion, and all related

paperwork filed herewith, until further order of this Court, with the exception of the copy or copies

of the seizure warrants that are to be served on the owners and/or custodians of the property to be

seized, and also with the exception as to employees, contract employees, and agents of the United

States Attomey's Office for the District of Massachusetts, and any law enforcement officers

involved in the investigation.

        As grounds therefore, the government states that the public disclosure of the information

contained in said documents could lead to efforts by the owners or possessors of the assets to

transfer, place liens upon, deplete, or otherwise impair the forfeitability of the assets,

        WHEREFORE, the United States respectfully requests that this Court impound this

Motion, the seizure warrant applications, the supportingAffidavit, and the seizure warrants, until

further Order of the Court.
Case 1:19-mj-06101-MPK Document 8 Filed 03/26/19 Page 2 of 5
Case 1:19-mj-06101-MPK Document 8 Filed 03/26/19 Page 3 of 5
Case 1:19-mj-06101-MPK Document 8 Filed 03/26/19 Page 4 of 5
Case 1:19-mj-06101-MPK Document 8 Filed 03/26/19 Page 5 of 5
